Citation Nr: 1234952	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back disability, lumbosacral strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1950 to January 1952.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a rating higher than 10 percent for his low back disability.  A subsequent July 2008 RO decision, however, found clear and unmistakable error (CUE) in that April 2007 decision and consequently increased the rating for this disability from 10 to 20 percent retroactively effective from November 6, 2006.  An even more recent November 2009 RO decision again found CUE and assigned an earlier effective date of November 3, 2006 (i.e., 3 days earlier) for this 20 percent rating.  The Veteran wants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).

In September 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, primarily to obtain the Veteran's more recent VA treatment records and to have him reexamined to reassess the severity of his disability, which were accomplished.  So the claim is again before the Board.

It further warrants mentioning that, in a June 2012 decision on remand, the AMC awarded the Veteran a separate 20 percent rating for peripheral neuropathy of his right lower extremity since associated with his service-connected low back disability.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

Throughout the rating period on appeal, and taking into account his complaints of pain, the Veteran's service-connected low back disability has been manifested by forward flexion of his thoracolumbar (thoracic and lumbar) spine limited to no more than 50 degrees (but generally to 60 degrees) when considering the greater weight of the evidence; there has been no showing of ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), or associated objective abnormality for which service connection has not already been awarded and separately compensated (keeping in mind that he now has a separate 20 percent rating for the associated neurological impairment (peripheral neuropathy) of his right lower extremity).


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for the service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case (fact and situation specific) basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but, above and beyond this, also showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

A notice letter was sent to the Veteran in November 2006, so prior to initially adjudicating this claim in April 2007, thus, in the preferred sequence.  That letter satisfied the notice requirements of 38 C.F.R. § 3.159(b)(1), including in terms of notifying him of the information and evidence required to substantiate this claim for an increased rating and of his and VA's respective responsibilities in obtaining this supporting evidence.

VA also fulfilled its duty to assist him with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and AMC obtained his service treatment records (STRs), VA outpatient treatment records from the local VA Medical Center (VAMC) in Nashville, Tennessee, and private treatment records from multiple health care providers that he identified.

He also had VA compensation examinations to assess and reassess the severity of his disability, with the most recent one in October 2011 as directed by the Board's September 2011 remand.  Only if the record is inadequate or there is a suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time since an otherwise adequate examination does not, in and of itself, necessitate another examination simply as a matter of course.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no indication or suggestion this disability has worsened to a greater extent since that most recent VA examination as to, in turn, require another examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Legal Criteria and Background

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established, VA must address the evidence concerning the state of the disability from one year before the claim for an increase was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this temporal focus, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)) or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Here, in an October 1952 rating decision, service connection was granted for lumbosacral strain and an initial 0 percent (i.e., noncompensable) rating assigned.  Prior to the current claim, the rating was increased to 10 percent and the disability recharacterized to include degenerative arthritis.  The Veteran filed the present claim for increase in November 2006 when he submitted a statement to the RO alleging his low back disability had worsened.

The RO has rated this disability under 38 C.F.R. § 4.71a, DC 5242, which pertains to degenerative arthritis of the spine.  Previously, the disability had been evaluated under a different DC, but prior to this more recent claim for increase, the rating criteria for evaluating spine disabilities were changed; thus, this newer DC applies.


Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

As concerning the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  An even higher 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  And the highest possible rating of 100 percent requires unfavorable ankylosis of the entire spine (that is, when also considering the adjacent cervical segment).  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  See 38 C.F.R. § 4.71a, DC 5242.

The Rating Schedule also lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).  Note (2) to DC 5242 (which refers the rater to Plate V) explains that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  The combined range of motion refers to the sum of the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  So the normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 


Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

III.  Analysis

Throughout the entire rating period on appeal (that is, since this re-filed, not initial, claim for a higher rating for his low back disability), this disability has been rated as 20-percent disabling.  In order to be entitled to the next higher rating of 40 percent, the evidence must show favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  An even higher 50 percent rating would require unfavorable ankylosis of his entire thoracolumbar spine.

After reviewing the evidence, the Board finds that it does not support a rating higher than 20 percent under DC 5242 based on the orthopedic manifestations.

Two VA examinations addressed the range of motion of his thoracolumbar spine.  Both a January 2007 examination and more recent one in October 2011 revealed that he had forward flexion to 60 degrees, thus, not the required 30 degrees or less for the higher rating.  The January 2007 examiner indicated the Veteran had mild pain throughout his range of motion, but there was notably no additional limitation of motion on repeat motion.  Thus, painful motion was taken into account by the examiner, but there was no functional loss as a result of the painful motion, which is the requirement for determining whether there is actually greater limitation of motion.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202.  In contrast, the October 2011 examiner did indicate that painful motion (along with incoordination) resulted in functional loss, but only so as to limit forward flexion to 50 degrees.  Therefore, even though the Veteran's range of motion has worsened slightly since the January 2007 examination, from 60 degrees to the slightly less 50 degrees when considering his pain, etc., the evidence still does not show that the range of motion of his thoracolumbar spine is limited to the 30 degrees or less of forward flexion required for a higher 40 percent rating.

In February 2010, he stated that he has ankylosis of his entire spine.  If this were so, then at least a 40 percent rating would be warranted.  A 50 or 100 percent rating would also possibly be warranted depending on whether the ankylosis was favorable or unfavorable, and if it did in fact affect both the cervical and thoracolumbar segments of his spine.  However, the evidence does not support this contention.  The January 2007 VA examiner expressly found that there was no ankylosis present.  Both examinations revealed the Veteran retains at least some motion of his thoracolumbar spine.  There was no fixation or immobility reflected in either report so, by definition, not any ankylosis (favorable or unfavorable).  See Dinsay, 9 Vet. App. at 81; Note (5) to DC 5242.

In addition to the two VA examinations, the Veteran has been treated by VA and private health care providers for his low back disability.  This includes at the Nashville VAMC, also by Drs. Shaw, Lanford, and Lusk, as well as at the Tennessee Spine and Nerve Institute and Mt. Juliet Spine and Pain Management.  These records show regular treatment for low back pain, including pain medication, epidural injections, physical therapy, and chiropractic adjustment.  A December 2006 record from Dr. Lanford reflected markedly diminished range of motion in extension, but forward flexion was not discussed.  In May 2009, Dr. Lusk indicated there was pain with extension, but there again was no reference to forward flexion.  And although an April 2010 record from the Tennessee Spine and Nerve Institute shows flexion of the lumbar spine to 20 degrees, it lists normal flexion as to just 60 degrees (when, in fact, VA considers it to be to 90 degrees).

Moreover, despite this measurement and discrepancy, shortly thereafter in an October 2010 entry from Mt. Juliet Spine and Pain Management, the Veteran had forward flexion to 60 degrees again (so roughly equal to his range of motion during his VA compensation examination).  Additionally, an August 2011 VA treatment record notes that range of motion of his trunk generally was limited to 75 percent in all planes, which would equate to over 67 degrees of forward flexion.

The Board therefore finds that the greater weight of the evidence, including the results of the two comprehensive VA compensation examinations, indicates the Veteran generally has forward flexion limited to no worse than 60 degrees, or no worse than 50 degrees with consideration of his painful motion and other factors.  The Board does not find that the one instance of a 20-degree measurement for forward flexion in April 2010 (which also only indicates that normal flexion is to 60 degrees) is truly reflective of the disabling nature of his low back disability.  Multiple measurements, both before and since, show better range of motion and are determined to be more reflective of his true range of motion.  Furthermore, his treatment records do not show any ankylosis of his spine.  Accordingly, a rating higher than 20 percent is unwarranted for the orthopedic manifestations of his disability.

The Board also has considered whether a higher rating is warranted via application of DC 5243, for IVDS.  This other code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 20 percent rating when there have been incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an "incapacitating episode" as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  And the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his low back disability, according to this definition.  His treatment records (both VA and private) do not show a physician has prescribed bed rest.  Moreover, the October 2011 VA examiner found that, although the Veteran has IVDS, there were no incapacitating episodes during the prior 12 months.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for his low back disability because there definitionally have not been any incapacitating episodes, much less of the required frequency and duration in the prior 12 months to warrant a rating higher than 20 percent.

There also are no other relevant DCs for consideration.  The treatment records show the Veteran has regularly complained of pain radiating down into his right lower extremity, and the October 2011 VA examiner objectively confirmed as much, determining there is associated right-sided radiculopathy.  But as already alluded to, the Veteran since has been awarded a separate 20 percent rating in June 2012 for this peripheral neuropathy of his right lower extremity as associated with his service-connected low back disability.  He therefore is already being compensated for this additional disability.  As service connection already has been granted for this associated objective neurologic abnormality, and the rating for such is not on appeal, there is no need for further discussion of this matter by the Board.

While right-sided radiculopathy has been shown, the evidence does not show that the same is present on the left side.  It is not evident in the treatment records or VA examination reports.  The October 2011 examiner did check the box on the examination report for "intermittent pain" for the left lower extremity.  However, unlike for the right lower extremity, the examiner checked the box "none" for constant pain, paresthesias and/or dysesthesias, and numbness for the left side.  

Moreover, under "root nerve involvement" and "side affected" for radiculopathy, the examiner checked only the box for the right side.  In view of this, the Board finds that the Veteran does not have an objective neurologic abnormality on the left side (left lower extremity) for which secondary service connection may be granted under the rating criteria.  So the Board cannot assign a separate or additional rating for radiculopathy/sciatic neuropathy of the left lower extremity under 38 C.F.R. § 4.124a, DC 8520, since there is no indication of neurological impairment of the type contemplated by this other DC, that is, associated with this service-connected low back disability.

Furthermore, according to the January 2007 and October 2011 VA examiners, there are no associated bowel or bladder problems.  A December 2006 private treatment record also shows no change in bowel or bladder function.  This, in turn, means there also is no basis for assigning a separate or additional rating for this potential problem, either.

In sum, there is no basis for a schedular rating higher than 20 percent for the service-connected low back disability.  The Veteran has not met the requirements for a higher schedular rating at any time since one year prior to filing this 
increased-rating claim, so the Board also cannot "stage" this rating.  See Hart, 21 Vet. App. at 505 (indicating the relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's low back disability is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of this disability (pain, limited motion, etc.) are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extra-schedular rating is unwarranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

The claim for a rating higher than 20 percent for the low back disability, lumbosacral strain with degenerative arthritis, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


